                 Case 2:20-cv-00613-BJR Document 31 Filed 10/14/20 Page 1 of 2




 1                                                                     Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   STAN’S BAR-B-Q LLC, individually and on
10   behalf of all others similarly situated,
                                                           No. 2:20-cv-00613-BJR
11                                       Plaintiff,

12          v.                                             NOTICE OF STIPULATION TO
                                                           EXTEND RESPONSE TIME TO
13   THE CHARTER OAK FIRE INSURANCE                        MOTION TO CONSOLIDATE
     CO.,
14
                                       Defendant.
15

16
            On September 25, 2020, Plaintiff Marler filed its “Motion to Consolidate and Appoint
17
     Interim Lead Counsel for Washington Covid-19 Closure Class Actions Lawsuits” in Wade K.
18
     Marler, DDS v. Aspen American Insurance Company, Case No. 2:20-cv-00616-BJR.
19
20          On October 14, 2020, Plaintiff Marler filed the parties’ Stipulation and Proposed Order

21   Extending Time to Respond to the Motion to Consolidate.

22          Plaintiff and Defendant in the above-captioned case join in Plaintiff Marler’s Stipulation
23   Extending Time to Response to Motion to Consolidate.
24

25

26

     NOTICE OF STIPULATION TO EXTEND RESPONSE TIME TO                  K E L L E R R O H R B AC K    L.L.P.
     MOTION TO CONSOLIDATE - 1                                              801 Garden Street, Suite 301
                                                                              Santa Barbara, CA 93101
     (2:20-cv-00613-BJR)                                                   TELEPHONE: (805) 456-1496
                                                                           FACSIMILE: (805) 456-1497
                 Case 2:20-cv-00613-BJR Document 31 Filed 10/14/20 Page 2 of 2




 1             DATED this 14th day of October, 2020.
 2    StandardSig                                KELLER ROHRBACK L.L.P.
 3                                               By: s/ Karin B. Swope
 4                                               By: s/ Amy Williams-Derry
                                                 By: s/ Lynn L. Sarko
 5                                               By: s/ Ian S. Birk
                                                 By: s/ Gretchen Freeman Cappio
 6                                               By: s/ Irene M. Hecht
                                                 By: s/ Maureen Falecki
 7                                               By: s/ Nathan L. Nanfelt
 8                                                   Karin B. Swope, WSBA #24015
                                                     Amy Williams-Derry, WSBA #28711
 9                                                   Lynn L. Sarko, WSBA #16569
                                                     Ian S. Birk, WSBA #31431
10                                                   Gretchen Freeman Cappio, WSBA #29576
                                                     Irene M. Hecht, WSBA #11063
11
                                                     Maureen Falecki, WSBA #18569
12                                                   Nathan Nanfelt, WSBA #45273
                                                     1201 Third Avenue, Suite 3200
13                                                   Seattle, WA 98101
                                                     Telephone: (206) 623-1900
14                                                   Fax: (206) 623-3384
                                                     Email: kswope@kellerrohrback.com
15
                                                     Email: awilliams-derry@kellerrohrback.com
16                                                   Email: lsarko@kellerrohrback.com
                                                     Email: ibirk@kellerrohrback.com
17                                                   Email: gcappio@kellerrohrback.com
                                                     Email: ihecht@kellerrohrback.com
18                                                   Email: mfalecki@kellerrohrback.com
                                                     Email: nnanfelt@kellerrohrback.com
19
20                                               By: s/ Alison Chase
                                                     Alison Chase, pro hac vice forthcoming
21                                                   801 Garden Street, Suite 301
                                                     Santa Barbara, CA 93101
22                                                   Telephone: (805) 456-1496
23                                                   Fax: (805) 456-1497
                                                     Email: achase@kellerrohrback.com
24
                                                       Attorneys for Plaintiff and the Proposed
25                                                     Class
26
     4811-7435-3870, v. 1

     NOTICE OF STIPULATION TO EXTEND RESPONSE TIME TO                 K E L L E R R O H R B AC K    L.L.P.
     MOTION TO CONSOLIDATE - 2                                             801 Garden Street, Suite 301
                                                                             Santa Barbara, CA 93101
     (2:20-cv-00613-BJR)                                                  TELEPHONE: (805) 456-1496
                                                                          FACSIMILE: (805) 456-1497
